Title: To Benjamin Franklin from Gourlade & Moylan, 2 March 1781
From: Gourlade & Moylan
To: Franklin, Benjamin


Honord Sir
L’Orient 2d. March 1781
The Custom-house Officers of this port have refused us their permit to load one hundred & ninty eight Cases of Musket Barrels (wch. were forwarded us by Mr. Schweighauser of Nantes) on the Marquis of Fayette, the exportation of all arms being prohibited for all Countrys, not under the immediate Government of this Kingom. Those Officers however, seeing the necessity we are under of compleating the loading of the Marquis of Fayette, with dispatch, have tacitly consented to the embarkation of the said Cases of musket Barrels, under our promise of your furnishing us the Ministers passport to cover them from censure, and by which, only, we can cancel our bond of Deposition.
We have already wrote Mr. J. Williams on this subject, but fearing any disapointmt we now take the liberty of mentioning it to you, and to pray you will procure for us the passpot demanded, as soon as you possibly can. We think it woud be right not to take any notice (in your application) of the indulgence granted us by the officers of the Customs.
The entire of the Continental goods will be loaded on board the Marquis of Fayette by the 10th. of this month, if we are not interrupted by bad weather, for your government.
We have the honor to be respectfully Honord Sir Your most obt hle. sts
Gourlade & Moylan

P.S. The ships Luzerne Cap: Bell & Anne Cap: Joshia [Josiah] will sail hence for philadelphia about the 20th. inst./.
The Honble. Doctor B. Franklin Esqr. &a. &a.

 
Addressed: A Monsieur / Monsieur Benjamin Francklin / Ministre plénipotentiaire des Etats unis / de L’amérique / à Passy
Notation: Gourlade et Moylan 2. March 1781.
